Title: From Thomas Jefferson to Youen Carden, 9 September 1824
From: Jefferson, Thomas
To: Carden, Youen

Th: J. with Youen Carden in acctInterest1814.Sep. 12. one year’s service40.Dec. 26. by 1. bushes salt11815.July 3. by cash1011for 14.balance in favr y. Carden299½ year’s interest16.531815Sep. 12. a year’s service401816.May 7.by cash20balance for 15.208½ do10.20 1816.Sep. 12. a year’s service40.1817.Sep. 12. a year’s service40801816. Dec. 23. by cash301818. Jan. 26. by do50801818.Sep. 12. a year’s service401819.Sep. 12 a year’s servic401820.Sep. 12. a year’s service40interest7.20127.201820. Oct. 7. by pd Jno Watson59.38 23. Ormond your order81821. July 27. by cash20.87.38 balance for 18. 19. 2039.823½ do8.541821.Sep. 12. a year’s service401822. Sep. 4. by pd M. Dawson21.79 balance for 21.18.212½ do2.771822.Sep. 12. a year’s service40Nov. 9. by order on Raphael20. by cash525. balance for 22151½ do1.351823.Sep. 12. a year’s service401824.Mar 13. half a year’s do2060Feb. 13. by pd G. W. Nicholas16.Mar. 18. by cash521.balance for 23. 24.39161.0339.391824.Mar. 18. my assumpsit to C. Vest30.69161.03 do mrs Proctor20.62½200.42 do for corn7.50118.82June 14. To order on Jas Leitch1068.8281.60Sep. 9. To Cash this day50.1824. Sep. 9. On a settlement of all accounts between the subscribers Thomas Jefferson and Youen Carden down to this day inclusive it is agreed that there is a balance due from the sd Thomas to the sd Youen of eighty one dollars sixty cents. Witness our hands this 9th day of September 1824.Witness James Randolph
                        Th: JeffersonX Youen Carden his mark